RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0560-17T3


T.M.,

          Plaintiff-Appellant,

v.

R.M.,

     Defendant-Respondent.
_____________________________

                    Submitted December 20, 2018 – Decided March 14, 2019

                    Before Judges Whipple and DeAlmeida.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Hudson County,
                    Docket No. FV-09-0347-18.

                    Adam W. Toraya, attorney for appellant.

                    Respondent has not filed a brief.

PER CURIAM

          Plaintiff, T.M. appeals from an August 18, 2017 Family Part order

dismissing her temporary restraining order (TRO) against defendant, R.M.
According to the complaints outlined by plaintiff in her TRO from the

Weehawken Municipal Court, when plaintiff went to retrieve artwork from

defendant's home, the parties began arguing because plaintiff was upset

defendant's new girlfriend was sending plaintiff direct messages on social media

and harassing her. According to plaintiff she raised her hand to hit defendant

and missed; defendant swung back and struck plaintiff. Both parties were

arrested.

      The parties filed separate complaints and were granted TROs against each

other. On August 18, 2017, both parties appeared before the Family Part seeking

Final Restraining Orders (FRO) under the two separate docket numbers,

plaintiff's FV-09-0347-18 and defendant's FV-09-0391-18. The Family Part

judge found plaintiff was the aggressor in the altercation and defendant had

proven predicate acts sufficient to issue a FRO against plaintiff. The judge

entered an order dismissing plaintiff's TRO under FV-09-0347-18 and granted

defendant's request for an FRO under FV-09-0391-18. On October 2, 2017,

plaintiff filed a notice of appeal of FV-09-0347-18, the order of dismissal. She

did not appeal the entry of the FRO under FV-09-0391-18.

      On appeal, plaintiff asserts the issuance of the FRO was an error, arguing

that the trial judge failed to properly consider the prongs set forth in Silver v.


                                                                          A-0560-17T3
                                        2
Silver, 387 N.J. Super. 112, 125-27 (App. Div. 2006), and did not consider the

criteria set forth in N.J.S.A. 2C:25-29a. However, plaintiff did not appeal the

entry of the FRO. She filed a notice of appeal that only sought relief from the

dismissal of her TRO. Neither the notice of appeal, nor the case information

statement address the FRO. "[I]t is only the judgments or orders or parts thereof

designated in the notice of appeal which are subject to the appeal process and

review." Pressler and Verniero, Current N.J. Court Rules, cmt. 6.1 on R. 2:5-

1(e)(1) (2019); see 1266 Apt. Corp. v. New Horizon Deli, Inc., 368 N.J. Super.

456, 459 (App. Div. 2004); Fusco v. Bd. of Educ., 349 N.J. Super. 455, 461-62

(App. Div. 2002); Campagna v. Am. Cyanamid Co., 337 N.J. Super. 530, 550

(App. Div. 2001). We are obliged to limit our consideration to the question of

whether the trial judge erred dismissing the TRO. Since plaintiff did not raise

any argument asserting error in the judge's determination that she had not had

proven predicate acts sufficient for the issuance of an FRO against defendant,

we affirm.

      Affirmed.




                                                                         A-0560-17T3
                                       3